--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


AMENDMENT, WAIVER AND CONSENT


This Amendment, Waiver and Consent (“Consent”) is made and entered into as of
March 13, 2014, by and among American Graphite Technologies Inc., a Nevada
corporation (the “Company”), and the parties identified on the signature page
hereto (each a “Purchaser” and collectively, “Purchasers”).  Capitalized terms
used but not defined herein will have the meanings assigned to them in the
Securities Purchase Agreement (as defined below).


WHEREAS, the Company and Purchasers identified and in the amounts set forth on
Schedule A entered into a Securities Purchase Agreement (the “Securities
Purchase Agreement”) and Transaction Documents (“Transaction Documents”) dated
as of September 9, 2013; and


WHEREAS, the Company issued to the Purchasers Common Stock and Warrants (the
“Warrants”) pursuant to the terms of the Securities Purchase Agreement; and


WHEREAS, the Company intends to sell for $300,000 of Common Stock and Warrants
(the “Proposed Offering”), which shall have terms nearly identical to those in
the Securities Purchase Agreement and Transaction documents, except that (i) the
Per Share Purchase Price shall be $0.08 and the Warrant Exercise Price shall be
$0.15; and


WHEREAS, in connection with the Proposed Offering, the Company and Purchaser
agree to the following modifications to the Transaction Documents and waivers
which modifications and waivers shall be effective only upon the closing of the
Proposed Offering (“Effective Date”).


NOW, THEREFORE, the Company and Purchasers hereby agree as follows:


1.           The definition of Exempt Issuance shall be amended to include the
Proposed Offering, all Common Stock and Common Stock Equivalents issuable in
connection with or pursuant to the Proposed Offering and all rights granted to
the Offering investors in connection with and pursuant to the Proposed Offering
including but not limited to any future rights granted to the Offering investors
in connection with the Proposed Offering.


2.           The Company hereby, effective immediately, reduces the Exercise
Price of the Warrants issued to the Purchasers pursuant to the Securities
Purchase Agreement, from $0.30 to $0.0724, and the Purchasers hereby consent to
such reduction.  Such reduction is included in the definition of Exempt
Issuance.  The Purchasers further agree that the Exercise Price of any Warrants
that may be issued pursuant to Section 2.4 of the Securities Purchase Agreement
will not be reduced by virtue of the foregoing reduction of the Exercise Price.
Such reduction of the Exercise Price will be deemed a reduction in connection
with a Dilutive Issuance (as defined in the Warrants) and the number of Warrant
Shares that may be purchased upon exercise of the Warrants will be increased in
the manner set forth in Section 3. b) of the Warrants.


3.           In connection with the Proposed Offering, the Purchasers waive the
prohibition on the Company from entering into a Variable Rate Transaction as
defined in Section 4.20 of the Securities Purchase Agreement.


4.           The effective date of this Consent is immediately upon the closing
of the Proposed Offering.


5.           Each of the parties executing this Consent represent to the other
signatories herewith that it remains the holder of all of the Securities issued
to it by the Company and in the amounts set forth on Schedule A hereto.


6.           This Consent may be executed in counterparts, each of which shall
be deemed an original but all of which shall together constitute one and the
same instrument.


7.           This Consent will be governed by and interpreted in accordance with
the laws of the State of New York without giving effect to the rules governing
the conflicts of law.


 
1

--------------------------------------------------------------------------------

 
8.           This Consent and any term hereof may be changed, waived, discharged
or terminated only by an instrument in writing signed by the party against which
enforcement of such change, waiver, discharge or termination is sought.


9.           The invalidity or unenforceability of any provision hereof will in
no way affect the validity or enforceability of any other provision.


10.           This Consent shall be included in the definition of Transaction
Documents.


11.           Except as expressly set forth herein, this Consent shall not be
deemed to be a waiver, amendment or modification of any provisions of
the Transaction Documents or of any right, power or remedy of the Purchaser, or
constitute a waiver of any provision of the Transaction Documents (except to the
extent herein set forth), or any other document, instrument and/or agreement
executed or delivered in connection therewith and any other agreement to which
the Purchaser may be parties to, in each case whether arising before or after
the date hereof or as a result of performance hereunder or thereunder.  Except
as set forth herein, the Purchaser reserves all rights, remedies, powers, or
privileges available under the Transaction Documents and any other agreement to
which the Purchaser may be parties to, at law or otherwise.  This Consent shall
not constitute a novation or satisfaction and accord of the Transaction
Documents or any other document, instrument and/or agreement executed or
delivered in connection therewith and any other agreement to which the Purchaser
may be a party to.






(Signatures to follow)

 
2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company and the undersigned Purchasers have caused this
Waiver to be executed as of the date first written above.


AMERICAN GRAPHITE TECHNOLOGIES INC.
the “Company”




By:_______________________________________




“PURCHASER”
 
 

 ALPHA CAPITAL ANSTALT    BARRY HONIG        
By:     
   
Name:
Title:
               SANDOR CAPITAL MASTER FUND VERGE CONSULTING LLC           By:  
By:  Name:
Title:
  Name:
Title:
            HUDSON BAY MASTER FUND LTD.            By:     Name:
Title:
                                                                               
       

 
 

 
3

--------------------------------------------------------------------------------

 

SCHEDULE A CONSENT




PURCHASER
     
SUBSCRIPTION AMOUNT
     
SHARES
     
WARRANTS
 
ALPHA CAPITAL ANSTALT
Pradafant 7
9490 Furstentums
Vaduz, Lichtenstein
Fax: 01141714773504
  $ 250,000.00       1,666,667       1,666,667  
BARRY HONIG
4400 Biscayne Blvd., #850
Miami, FL 33137
  $ 100,000.00       666,667       666,667  
VERGE CONSULTING LLC
511 SE 5th Avenue, #613
Ft. Lauderdale, FL 33301
  $ 50,000.00       333,333       333,333  
SANDOR CAPITAL MASTER FUND
2828 Routh Street, Suite 500
Dallas, TX 75201
  $ 105,000.00       700,000       700,000  
HUDSON BAY MASTER FUND LTD.
777 Third Avenue, 30th Floor
New York, NY 10017
investments@hudsonbaycapital.com
  $ 95,000.00       633,333       633,333  
TOTALS
  $ 600,000.00       4,000,000       4,000,000  








 
4

--------------------------------------------------------------------------------

 
